Citation Nr: 1033950	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-01 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for complications of 
diabetes mellitus type II, to include cardiovascular 
complications, for the purpose of accrued benefits.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), for 
the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel
INTRODUCTION


The Veteran served on active duty from April 1951 to January 
1973.  He died in April 2006.  The appellant is the Veteran's 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

The Board notes that the Veteran's original claim was for service 
connection for PTSD.  However, the medical evidence shows that he 
had been diagnosed with various psychiatric disorders, which may 
arise from the same symptoms for which the Veteran was seeking 
benefits.  Therefore, the claim for service connection, on the 
merits, as reflected on the title page of this decision, was 
broadened to include service connection for an acquired 
psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 
23 Vet. App. 1, 9 (2009).  Consideration of the broader issue as 
set forth on the title page will be undertaken initially by the 
AMC/RO.

The appellant was scheduled for a Travel Board hearing before a 
Veterans Law Judge at the RO in February 2006, but failed to 
report for the hearing without explanation.  She has since made 
no request for another hearing.  Accordingly, the Board will 
proceed to a decision on this appeal as if the hearing request 
had been withdrawn.  See 38 C.F.R. § 20.704(d) (2009) (failure to 
appear for a scheduled hearing treated as withdrawal of request).

It is noted that the issue of service connection for accrued 
benefits for cardiovascular disease has been developed, in part 
at least, as due to service connected diabetes.  Claims for VA 
benefits must be considered on all appropriate bases.  As such, 
as set forth below, this issue is being stayed.

In October 2009 the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam Era War, for three new conditions:  ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  As required 
by 38 U.S.C.A. § 1116, the VA will issue regulations through 
notice and comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  Those 
regulations will take effect on that date that a final rule is 
published in the Federal Register.  Until that time, VA does not 
have authority to establish service connection and award benefits 
based upon the planned new presumptions.  In November 2009, the 
Secretary of Veterans Affairs directed the Board to stay action 
on all claims for service connection that cannot be granted under 
current law but that may potentially be granted on the planned 
new presumptions.  As this appeal includes a claim that may be 
affected by these new presumptions, the Board must stay action on 
that matter in accordance with the Secretary's stay.  Once the 
final regulations are fully promulgated, the adjudication of that 
claim will be resumed.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal as to the remaining issue is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

As noted above, in accordance with the Court's decision in 
Clemons, the Board has recharacterized the issue on appeal to 
include entitlement to service connection for an acquired 
psychiatric disability, to include PTSD.  In this case, the 
record reflects that the Veteran had been diagnosed with a 
variety of psychiatric disorders, including depression and 
anxiety.  

The Board is of the opinion that initial adjudication of this 
matter by the AMC/RO should be undertaken of the broader mandated 
issue concerning all diagnosed psychiatric impairment.  It is 
noted that the review can be based on as to the evidence on file 
at the time of the Veteran's death.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The RO/AMC should adjudicate on a de novo 
basis the claim of entitlement to service 
connection for an acquired psychiatric 
disorder to include PTSD, for the purpose of 
accrued benefits.  If the benefits sought on 
appeal on appeal are not granted to the 
appellant's satisfaction, the appellant and 
her representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review, if otherwise in order.  The Board 
intimates no opinion as to the outcome in 
this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



